Case 2:18-cv-03007-JS-GRB Document 169-7 Filed 05/09/19 Page 1 of 3 PagelD #: 684

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSEPH JACKSON AFFIDAVIT OF MIGUEL
. BERMUDEZ
Plaintiff,

18-CV-3007(JS)(GRB)
-against-

NASSAU COUNTY; THE INCORPORATED VILLAGE
OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
DETECTIVE GARY ABBONDANDELO; DETECTIVE
JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
DETECTIVE MARTIN ALGER; DETECTIVE ANTHONY
SORRENTINO; DETECTIVE DAVID L. ZIMMER;
POLICE OFFICER MELENDEZ; LIEUTENANT
BURDETTE; SERGEANT MCHALE; SERGEANT NOLL;
DETECTIVE SHARKEY; POLICE OFFICER DOWDELL;
POLICE OFFICER BARRY MCGOVERN; DETECTIVE
TURNER; DETECTIVE EDWARD HAGGERTY; POLICE
OFFICER HALL; DETECTIVE LAURETTE KEMP;
DETECTIVE WILLIAM TWEEDY; DETECTIVE
ANTHONY KOSIER; DETECTIVE SERGEANT DAN
SEVERIN; DETECTIVE JERL MULLEN; THE ESTATE
OF DETECTIVE JERL MULLEN; JOHN DOE AS THE
ADMINISTRATOR OF THE ESTATE OF JERL MULLEN;
and JOHN and JANE DOE 1 through 20,

Defendants.

 

X
I, MIGUEL BERMUDEZ, being duly sworn, depose and state as follows:

1. Iam the Chief of Police for the Incorporated Village of Freeport Police Department.

2. I submit this affidavit in support of the Defendants The Incorporated Village of Freeport,
Detective David L. Zimmer, Police Officer Melendez, Lieutenant Burdette, Sergeant McHale,
Sergeant Noll, Police Officer Barry McGovern, Detective Turner, Detective Edward Haggerty,
Detective Sharkey, Detective Jerl Mullen, and Police Officer Hall, (hereinafter “Village

Defendants”) Motion to Dismiss pursuant to the Federal Rules of Civil Provides 12(b)(5) and
Case 2:18-cv-03007-JS-GRB Document 169-7 Filed 05/09/19 Page 2 of 3 PagelD #: 685

12(b)(6). I am fully familiar with the facts and circumstances that I discuss below based upon my
personal knowledge and, where stated, upon information and belief.

3. The Nassau County Police Department is charged with the investigation of all homicide
cases in Freeport, as is the standard protocol throughout Nassau County. All homicides in
Freeport are investigated and otherwise handled by the Nassau County Police Department
Homicide Squad (“Homicide Squad”). This protocol is, and at all times relevant in this litigation,
including during the time period of the incidents alleged in the complaint.

4. The Nassau County Police Department takes control of all homicide investigations,
arrests and prosecutions of homicide cases in Nassau County. When a homicide takes place in
the Village of Freeport, upon arriving at the scene, in the event the Homicide Squad is not
already present, the Freeport Police Department does nothing more than corner off the area to
maintain the integrity of the crime scene.

5. Maintaining the integrity of the crime scene simply means taping off the location where
the actions took place and not allowing anyone to enter or leave said location until the Homicide
Squad arrives authorizes any subsequent action. The Homicide Squad is in complete control and
command of the Homicide Scene and is responsible for the investigation, arrest and prosecution
related thereto.

6. Further, the Freeport Police Department does not collect or even touch evidence at a
homicide crime scene. Should a Freeport officer see any potential evidence, he does not touch
same, but maintains the location around the possible evidence for a Homicide Squad Member to
investigate.

7. Based upon the above, and the facts of this case, the Freeport Police Department was not

responsible for the investigation, arrest and prosecution of the Plaintiff in this matter.
Case 2:18-cv-03007-JS-GRB Document 169-7 Filed 05/09/19 Page 3 of 3 PagelD #: 686

Signed under the pains and penalties of perjury this \ day of May , 2019.

\ AS.

“ey “Wn
84E8R8
STATE OF New York, Nassau County ss:
Gg 2019, before me personally came MIGUEL BERMUDEZ

personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he executed the

same in his capacity and that by his signature on the instrument, the individual or the person on

behalf of which the individual acted, liao /] Mod)
otary Public

MAUREE! Ficus
NOTARY oor ane Stato a New York

 

 
